[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Butler Cty. Bar Assn. v. Mahoney, Slip Opinion No. 2022-Ohio-1916.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.




                         SLIP OPINION NO. 2022-OHIO-1916
                 BUTLER COUNTY BAR ASSOCIATION v. MAHONEY.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as Butler Cty. Bar Assn. v. Mahoney, Slip Opinion No.
                                   2022-Ohio-1916.]
Sua sponte, cause dismissed.
       (No. 2022-0155―Submitted May 10, 2022―Decided June 9, 2022.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2020-077.
                                 __________________
          {¶ 1} Sua sponte, the cause is dismissed.
          KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART, and BRUNNER, JJ.,
concur.
          O’CONNOR, C.J., dissents and would adopt the sanction recommended by
the Board of Professional Conduct.
                                 _________________
          Repper-Pagan Law, Ltd., and Christopher J. Pagan, for relator.
                            SUPREME COURT OF OHIO




       Mann Dulaney, L.L.C., and William Mann, for respondent, Dennis
Mahoney.
       Murray & Murray Co., L.P.A., and Margaret M. Murray, in support of
respondent, for amicus curiae, Ohio Association for Justice.
                              _________________




                                        2